Citation Nr: 1417831	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  05-17 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating greater than 10 percent from February 16, 2006, for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for a respiratory disorder, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980 and again from March 1983 to March 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2004 and March 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran originally had a hearing before the Board in November 2009 and the transcript is of record.  Thereafter, he was informed that the Veterans Law Judge who presided over the hearing was no longer employed by the Board.  He requested and was afforded a new hearing in July 2012 and that transcript is also of record.

In February 2010, the Board denied entitlement to a compensable rating for bilateral hearing loss for the period prior to February 14, 2006.  That issue is no longer for consideration. 

The remaining issues were remanded in February 2010, February 2012, January 2013 and September 2013 Board decisions.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a respiratory disorder, claimed as due to asbestos exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

For the period from February 16, 2006, the Veteran's service- connected bilateral hearing loss has been manifested by no worse than level IV hearing acuity in the right ear and level IV hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition of the claim for service connection for hypertension, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

The RO provided notice to the Veteran in a July 2009 letter that explained what information and evidence was needed to substantiate a claim for increased ratings.  The July 2009 letter also explained what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

After issuance of the July 2009 letter and opportunity for the Veteran to respond, January 2014 supplemental statement of the case (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  

The Board also notes that in its most recent remand in September 2013, the RO/Appeals Management Center (AMC) was instructed to make attempts to verify the Veteran's current mailing address which included contacting the Homeless Coordinator at the VA Medical Center in Philadelphia.  While the record does not contain any correspondence with the Homeless Coordinator at the VA Medical Center in Philadelphia, the Board notes that subsequent to the September 2013 remand, the Veteran reported for and underwent a VA examination in October 2013.  Additionally, the Veteran's representative in a February 2014 Informal Hearing Presentation did not indicate at any point that the Veteran did not receive proper notification for any matters concerning his issues on appeal.

The September 2013 remand also instructed the RO/AMC to obtain February 2010 and March 2010 VA examination reports.  Per the remand instruction, the AMC obtained the examination report which is now associated with the file.  

In light of the above, the Board finds that the RO substantially complied with the September 2013 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  The Board has reached this conclusion because the record shows that the Veteran has been provided with the proper notification regarding his claims and his outstanding VA examination reports have been associated with the claims file.  

Thus, all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

Additionally, the Veteran was VA examinations in February 2006, March 2010 and October 2013.  The February 2006, March 2010 and October 2013VA examinations reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the February 2006, March 2010 and October 2013 VA examination reports are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating bilateral hearing loss is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85 (2013).

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  The higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Factual Background and Analysis

The Veteran filed an increased rating claim in October 2003.  As noted above in the Introduction, in a February 2010 decision, the Board denied entitlement to a compensable rating for bilateral hearing loss for the period prior to February 14, 2006 and that issue is no longer for consideration. 

The Veteran underwent a VA examination in February 2006.  The Veteran reported that his hearing had gotten worse over the years.  

On the audiological evaluation in February 2006, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
50
55
60
LEFT
40
50
55
60

The average decibel threshold was 51 on the right and 51 on the left.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 percent in the left ear.  The examiner recommended that the Veteran receive a hearing aid evaluation to help alleviate his current communication difficulties.  The diagnosis was a predominantly mild to moderately severe sensorineural hearing loss.

Applying these results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 51 combined with the right ear speech discrimination of 80 percent results in a Roman numeral designation of IV, while the left ear pure tone threshold average of 51 when combined with the left ear speech recognition of 80 percent results in a Roman numeral designation of IV.  

The Veteran underwent a VA examination in March 2010.  He reported that his hearing loss created a situation where he missed conversations or confused words.  He worked at the Sanitation and Streets Department in Philadelphia which required him to be outside at times.  He noted that occasionally when working in traffic, he did not hear the cars coming up behind him.

On audiological evaluation in March 2010, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
60
65
LEFT
45
50
60
65

The average decibel threshold was 56 on the right and 55 on the left.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 78 percent in the left ear.  

Applying these results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 56 combined with the right ear speech discrimination of 88 percent results in a Roman numeral designation of II, while the left ear pure tone threshold average of 55 when combined with the left ear speech recognition of 78 percent results in a Roman numeral designation of IV.  

Per the September 2013 remand instructions, the Veteran underwent a VA examination in October 2013.  The Veteran reported that it was hard to socialize with people as he tended to misunderstand what they were saying.  The examiner noted that the severity of the Veteran's hearing loss would affect his interpersonal communication.   The severity of the Veteran's hearing loss required bilateral amplification and assistive communication devices to communicate and follow the instructions on the job.

On the audiological evaluation in October 2013, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
55
55
65
LEFT
40
50
55
60

The average decibel threshold was 55 on the right and 55 on the left.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 76 percent in the left ear. 

Applying these results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 55 combined with the right ear speech discrimination of 76 percent results in a Roman numeral designation of IV, while the left ear pure tone threshold average of 55 when combined with the left ear speech recognition of 76 percent results in a Roman numeral designation of IV.  

These findings warrant only a 10 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board points out that the results of audiometric testing obtained on each evaluation do not reflect pure tone thresholds meeting the definition of an exceptional pattern of hearing impairment for either ear under 38 C.F.R. § 4.86.

As the testing results noted above do not yield findings to support assignment of a rating in excess of 10 percent for bilateral hearing loss, the Veteran is not entitled to an increased rating in excess of 10 percent for hearing loss.  38 C.F.R. §§ 4.7, 4.21.  In this decision, the Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss.  It must be emphasized, however, that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned from audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiological evaluations of record.  See Lendenmann, supra.  The Board is bound by law to apply VA's rating schedule to the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board notes that the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Whereas the Veteran's hearing loss has not been shown by medical or lay evidence to be worse than that measured during audiological evaluation, the lay evidence does not support a claim for rating higher than currently assigned.  None of the examiners who have treated the Veteran for his service-connected bilateral hearing loss certified that use of speech discrimination test was not appropriate.

The Board also notes that the examinations were conducted in accordance with VA regulations as a state-licensed audiologist included a controlled speech discrimination test (Maryland CNC).  See 38 C.F.R. § 4.85 (2013).  Therefore the Board also finds that the examinations were adequate for rating purposes as the examiners fulfilled their requirements by eliciting information from the Veteran concerning his medical history and conducting the necessary tests in accordance with standard medical practice and guidelines promulgated by the Secretary of Veterans' Affairs.  See Martinak v, supra.

Therefore, a 10 percent disability rating is applicable under the provisions of 38 C.F.R. § 4.85, Table VII. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for service-connected hearing loss.

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim for a schedular rating in excess of 10 percent must be denied.  38 U.S.C.A. § 5107(b) (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected hearing loss disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2013). 

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration. The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

The Board observes that the examiners noted that the Veteran had difficulty hearing conversations and communicating as he reportedly missed conversations or confused words.  Based on these reported descriptions of the functional effects of the Veteran's hearing loss disability, the Board finds that the VA examination reports are in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of his hearing loss disability.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.


ORDER

Entitlement to a rating greater than 10 percent from February 16, 2006, for bilateral sensorineural hearing loss is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to service connection for a respiratory disability, claimed as due to asbestos exposure.

In the September 2013 decision, the Board remanded the issue of entitlement to service connection for a respiratory disability, claimed as due to asbestos exposure for further development.  This development included affording the Veteran another VA examination as the Board found that an April 2013 VA examination was inadequate.  Specifically, the Board found that the April 2013 VA examiner did not indicate whether Veteran had any other lung disorder aside from asbestosis or whether such disorder was related to service, to include in-service asbestos exposure, as specifically requested in the previous Board remand.  The September 2013 remand also noted that private records dated in April 2005 suggest a diagnosis of emphysema and that further opinion was needed.   

Per the September 2013 Board instructions, the Veteran underwent a VA examination in November 2013.  The examiner, a nurse practitioner, noted that there were no respiratory conditions found.  However, this conclusion was based on April 2013 chest x-rays which demonstrated clear lungs and March 2005 chest x-rays which revealed clear lungs and no pleural effusions.  

Notably, while the November 2013 VA examiner relied upon the x-ray findings in March 2005 and April 2013, she did not address an April 2005 emergency room discharge note from the Temple University Hospital which indicated that a CT scan of his chest showed emphysema.  As noted above, the September 2013 Board remand specifically noted that private records dated in April 2005 suggest a diagnosis of emphysema and that further opinion was needed.   

Accordingly, as the most recent examination did not address the private records which suggested a diagnosis of emphysema, the November 2013 examination report does not comply with the Board's September 2013 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

On remand, the Veteran should undergo a VA examination conducted by an appropriate physician to specifically address whether the Veteran has a current respiratory disability, to include emphysema, and if so, whether the respiratory disability either began during or was otherwise caused by the Veteran's active duty service to include as due to asbestos exposure.  

As a final matter, the Board notes in its September 2013 remand, the Board instructed the RO/AMC to contact the Veteran and request that he provide a new authorization for release of medical records from Episcopal Hospital associated with lung treatment from 2003 to 2011.  Per the remand instruction, the AMC sent the Veteran a letter in October 2013 which provided authorizations for the medical records from Episcopal Hospital associated with lung treatment from 2003 to 2011 in order for the AMC to obtain the treatment information.  However, the Board observes that the Veteran did not respond to the October 2013 correspondence and thus did not complete the authorizations to obtain the medical records from Episcopal Hospital associated with lung treatment from 2003 to 2011.  On remand, the Veteran should again be requested to provide these authorizations in an attempt to obtain the medical records from Episcopal Hospital associated with lung treatment from 2003 to 2011.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran and request that he provide a new authorization for release of medical records from Episcopal Hospital associated with lung treatment from 2003 to 2011.  The Veteran should be advised to accurately and completely fill out the form, to include complete address information.  He may also submit the records himself.  The procedures set forth at 38 C.F.R. § 3.159(c) (1) with respect to private records should be followed.

2.  After the above records are obtained, to the extent available, schedule the Veteran for an appropriate VA respiratory disorders examination for an opinion to clarify whether the Veteran has asbestosis or any other lung disease related to in-service asbestos exposure.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.

All respiratory disorders must be identified and the examiner should specifically address the April 2005 discharge note from the Temple University Hospital which indicated that a CT scan of his chest showed emphysema.  If the Veteran is diagnosed with a respiratory disorder, the examiner must opine as to whether it is at least as likely as not that any such disorder is directly related to his in-service duties as a "Hull Maintenance Technician," to include in-service asbestos exposure, his in-service treatment for an upper respiratory infection, or any other incident of his military service versus his long history of smoking. 

The examiner must provide a complete rationale for any opinion offered.

3.  Ensure that the examination report complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 

4.  Then, perform any additional development necessary, and then readjudicate the Veteran's claim.  If his claims remain denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


